Received:3612743858                                                                   Jan      6 2015 02:42pn                       P002

361-274-3858                                                                                                                03:06:29 p.m.          01-06-2015                     2/3




                                                  Jfourtl) Court of

                                             NOTIFICATION OF LATE RECORD

        Court of Appeals No., if known: 04-14-807-CV
        Trial Court style: Brad Aery et al vs Hoskins INC et al                                                                               ;; ^                  g        ^g
        Trial Court no,M-12-0045-CV-A                                                                                                          ; Q^                ^ g ^F
        I am the official responsible for preparing the clerk's record/reporter's record [circle one] in the ajt^ye—
        referenced appeal. The approximate date of trial was: 10/21/2014                                                                          (^
        The record was originally due: 12/22/2014                                                  _^
        I anticipate the length of the record to be: 50° pages (+•)


        I am unable to file the record by the date such record is due because [check one]:

       □        the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay the
                fee or make arrangements to pay the fee for preparing such record.


       □        my other duties or activities preclude working on the record and include the following [attach
                additional pages if needed]:




                Other. Explain [attach additional pages if needed]:

                day K was dua. Being It la In the middle of the Holidays there have baen only 3 full work days since, therefore tho Clerk's Record isnl complete at this time.



       I anticipate the record will be completed by: 1/16/2015
       I, as the undersigned court official, certify that a copy ofthis Notification of Late Record has been served by first class
       mail of fax to the parties to the judgment or order bejf

       Date: 1/6/2015                                         sigJ
                                                              Printed
                                                              Name. Mattle

                                                              Title. District Clerk

      Rev. 1.8.14
                                     Receiwed:3612743358                                 Jan      G 2015 02:42pm                P001

361-374-3858                                                                      03:06:22 p.m.     01-06-2015




                  %c9rtutfen County e£ (District                                                    Office
                                                                                                                       .-


                                                 Mattis Sadovsky,
               <PO (20X235
               501 tRjvcrStnxt                                                            Phone (361)274-3215

               liOfenOX 78072                                                                     (361)274-3858



                                         Request to File Paper Record



                       Being that E-Filing it is not mandatory for McMullen County until January 2016, we have
               not begun the process. I am requesting that we be allowed to paper file the Clerk's Record in
               Court of Appeals number 04-14-807-CV Aery vs Hoskins. Thank you for your consideration in
               this matter.




                                                           Sincerely,




                                                                                                                  i
                                                                                                                 en

                                                                                                                 -o    ■■-----■'-


                                                                                                                  ro
                                                                                                                            .